OPINION OF THE COURT
Per Curiam.
Richard Hartman has submitted an affidavit dated October 19, 1988, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Hartman was *284admitted to the practice of law by the Appellate Division of the Supreme Court in the First Judicial Department, on December 13, 1965. By order of this court dated October 19, 1988, Mr. Hartman was suspended from the practice of law until the further order of this court.
Mr. Hartman acknowledges that he is the subject of an investigation by the Grievance Committee for the Second and Eleventh Judicial Districts concerning allegations that he improperly converted to his own use for personal and/or business purposes clients’ funds which had been entrusted to him as an escrow agent, which funds Mr. Hartman deposited into his special account and caused the balance in the account to fall below the amount required to be segregated in escrow; and that he improperly converted to his own use clients’ funds which had been deposited into the above-mentioned special account, by drawing one check to his own order, endorsing it, and giving it to an Atlantic City gambling establishment.
Mr. Hartman indicates that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, that he is fully aware of the implications of submitting his resignation, and that he could not successfully defend himself on the merits against the charges based upon the above-mentioned allegations of professional misconduct.
Under the circumstances herein, the resignation of Richard Hartman as a member of the Bar is accepted and directed to be filed. Mr. Hartman is disbarred and it is ordered that his name be stricken from the roll of attorneys and counselors-at-law effective forthwith.
Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.